Citation Nr: 0601145	
Decision Date: 01/13/06    Archive Date: 01/19/06	

DOCKET NO.  99-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries of the feet.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to a service-connected 
bilateral hip disability.

3.  Propriety of the initial evaluation for hearing loss, 
evaluated as noncompensable prior to December 14, 1998, and 
as 10 percent thereafter.

4.  Propriety of the initial evaluation for residuals of a 
cold injury of the left hand, evaluated as 20 percent 
disabling.

5.  Propriety of the initial evaluation for residuals of a 
cold injury of the right hand, evaluated as 20 percent 
disabling.

6.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include separate 10 percent evaluations for 
tinnitus in each ear.

7.  Entitlement to an effective date prior to July 8, 2003, 
for a 50 percent evaluation for right hip arthroplasty.

8.  Entitlement to an effective date prior to July 8, 2003, 
for a 50 percent evaluation for left hip arthroplasty.

9.  Entitlement to an effective date prior to July 8, 2003, 
for basic eligibility for Dependents' Educational Assistance.

10.  Entitlement to a total disability rating based on 
individual unemployability for compensation purposes (TDIU) 
prior to July 8, 2003.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

An April 1998 RO decision granted service connection for 
hearing loss and assigned a noncompensable evaluation, denied 
service connection for residuals of frostbite, and denied a 
TDIU.  The veteran appealed these denials.  A September 1999 
RO decision granted a 10 percent evaluation for hearing loss 
effective December 14, 1998.

A December 2000 Board decision denied service connection for 
residuals of frostbite, a higher initial evaluation for 
hearing loss, and remanded the issue of TDIU.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2001 the Court issued 
an order granting a motion vacating the Board's decision with 
respect to, inter alia, the initial evaluation assigned for 
the veteran's hearing loss and service connection for 
residuals of frostbite.  The Board undertook additional 
development of the issues of service connection for residuals 
of frostbite of the hands and feet and the initial evaluation 
assigned for hearing loss in July 2002.  The Board remanded 
the appeal with respect to these issues and the claim for a 
TDIU in June 2003, and again in April 2004.

A March 2005 RO decision granted service connection for 
residuals of cold injuries of the right and left hand, 
assigning a 20 percent evaluation for each, effective 
September 3, 1997, the day the veteran filed a claim for 
service connection for residuals of frostbite.  This RO 
decision also denied separate 10 percent evaluations for each 
ear for the veteran's tinnitus based upon a claim he filed in 
February 2003.  The veteran appealed this decision.  A May 
2005 RO decision granted service connection for right and 
left hip arthroplasties and assigned a 50 percent evaluation 
for each effective July 8, 2003.  This resulted in a 100 
percent schedular evaluation from July 8, 2003.  A May 2005 
RO decision also granted basic eligibility to Dependents' 
Educational Assistance effective July 8, 2003, and denied 
service connection for musculoligamentous strain of the right 
knee.  The veteran appealed this decision.

The veteran filed a claim for separate 10 percent evaluations 
for each ear for his tinnitus in February 2003.  The Court 
issued a decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  The VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may be ultimately overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include:  
(1) All claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

The appeal with respect to the issues of service connection 
for a right knee disability, to include as secondary to a 
service-connected bilateral hip disability, and an effective 
date prior to July 8, 2003, for basic eligibility for 
Dependents' Educational Assistance, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran does not 
currently have residuals of a cold injury of either foot 
related to active service.

2.  Prior to December 14, 1998, hearing loss was manifest by 
average pure tone decibel loss and speech discrimination 
equating to II in the right ear and II in the left ear; from 
December 14, 1998, hearing loss has not been manifest on any 
single occasion by greater than average pure tone decibel 
loss and speech discrimination equating to V in the right ear 
and V in the left ear.

3.  The veteran's service-connected residuals of a cold 
injury of the left hand are manifested by pain with decreased 
sensation, slight purplish color, and arthritis.

4.  The veteran's service-connected residuals of a cold 
injury of the right hand are manifested by pain with 
decreased sensation, slight purplish color, and arthritis.

5.  An August 2002 Board decision denied service connection 
for arthritis of multiple joints.

6.  The first examination conducted after the August 2002 
Board decision, which addressed the veteran's right and left 
hip arthroplasties, occurred on July 8, 2003; service 
connection for right and left hip arthroplasties, each 
evaluated as 50 percent disabling, was granted effective July 
8, 2003.

7.  Prior to July 8, 2003, the veteran's service-connected 
disabilities were a 10-centimeter curved, linear, well-healed 
scar attached to calf muscles at the junction of the middle 
and lower one-third of the left leg on the posterior aspect, 
evaluated as 20 percent disabling, residuals of cold injury 
of the left hand, evaluated as 30 percent disabling, 
residuals of cold injury of the right hand, evaluated as 
30 percent disabling, tinnitus, evaluated as 10 percent 
disabling, paresthesia of the lateral left malleolus, 
evaluated as 10 percent disabling, and hearing loss, 
evaluated as 10 percent disabling; his combined service-
connected evaluation was 70 percent.

8.  The veteran has reported a high school education and 
employment experience as a farmer; it is demonstrated that 
the veteran was, from September 3, 1997, as the sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and work history.


CONCLUSIONS OF LAW

1.  Residuals of cold injury of the feet were not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(d) (2005).

2.  The criteria for an initial compensable evaluation for 
hearing loss prior to December 14, 1998, have not been met; 
the criteria for a 20 percent evaluation, but not greater, 
for hearing loss from December 14, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
6100 (prior to and from June 10, 1999) (2005).

3.  The criteria for an initial evaluation of 30 percent for 
residuals of a cold injury of the left hand have been met 
from September 3, 1997.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7122 (2005).

4.  The criteria for an initial evaluation of 30 percent for 
residuals of a cold injury of the right hand have been met 
from September 3, 1997.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7122.

5.  The criteria for an effective date prior to July 8, 2003, 
for a 50 percent evaluation for right hip arthroplasty have 
not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.400(b)(2) (2005).

6.  The criteria for an effective date prior to July 8, 2003, 
for a 50 percent evaluation for left hip arthroplasty have 
not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104, 
7105; 38 C.F.R. §§ 3.104(a), 3.400(b)(2).

7.  The criteria for TDIU from September 3, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, Part 4, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 C.F.R. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the April 1998 AOJ decision was already decided and 
appealed by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini, at 120, that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  The veteran was 
provided VCAA notice prior to the March and May 2005 AOJ 
decisions.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication in one instance, the veteran has not 
been prejudiced thereby.  The Board finds that the veteran 
has been provided VCAA content-complying notice and proper 
subsequent VA process.  The VCAA notice was provided to him 
via June 2003 and May 2004 letters with respect to service 
connection for residuals of cold injury of the feet, June and 
July 2003 and May 2004 letters with respect to the propriety 
of the initial evaluation for hearing loss, June 2003 and May 
2004 letters with respect to the issue of TDIU, and May 2004 
letters with respect to the issues of service connection for 
residuals of cold injuries of the hands and service 
connection for right and left hip arthroplasties.  Further, 
an August 2003 supplemental statement of the case provided 
the veteran VCAA implementing regulations in conjunction with 
his claims for service connection for residuals of frostbite, 
the propriety of the initial evaluation for hearing loss, and 
TDIU.  September 2005 statements of the case provided him 
VCAA implementing regulations with respect to his other 
claims.

Here the issues of the propriety of an initial evaluation for 
residuals of cold injuries of the left and right hands and 
entitlement to an effective date prior to July 8, 2003, for a 
50 percent evaluation for right and left hip arthroplasties 
are downstream issues of the original service connection 
claims adjudicated in March and May 2005.  VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  This is the situation where we have a VCAA 
notice to the veteran that relates to establishing service 
connection, but we do not have a separate § 5103(a) notice 
following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream 
issues of an increased rating and an earlier effective date.  
With consideration of the opinion of the General Counsel, a 
second § 5103(a) notice regarding the downstream issues of an 
increased rating and an earlier effective date is not 
required.  Further, as observed above, the veteran was 
provided with VCAA implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3)inform the claimant 
about the information and evidence that the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The letters mentioned above inform the veteran to provide any 
evidence in his possession that pertains to the claims, as 
well as informing him of what was necessary to substantiate 
his claims.  He was also informed of the information and 
evidence that VA will seek to provide, as well as what he was 
expected to provide.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of the VCAA notice has 
been fully satisfied, there is no prejudicial error to the 
veteran.

With respect to VA's duty to assist, service medical records, 
VA medical records, and private treatment records have been 
obtained.  The veteran has been afforded multiple VA 
examinations and has indicated that he does not desire a 
personal hearing.  There is no indication that any additional 
relevant evidence exists.  A September 2003 statement from 
the veteran indicates that he had furnished VA with all of 
the evidence and a September 2005 letter from his 
representative indicates that it was the veteran's desire 
that the appeal be immediately certified to the Board.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this, additional 
efforts to assist or notify him in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (Remands which would only result 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
result of the Board proceeding to the merits of the claim.



II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).
For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Cold Injury of the Feet

Service medical records are silent for complaint, finding, or 
treatment with respect to any cold injury of the feet.

In September 1997 the veteran submitted a claim for residuals 
of frostbite.  Later that same month he submitted a statement 
indicating that he desired to claim service connection for 
residuals of cold injury of the feet.

The reports of December 2002 and July 2004 VA examinations 
reflect that the veteran had no cold injury to the feet and 
that he denied having frostbite of the lower extremities, 
respectively.

While the record reflects that the veteran received the Air 
Medal and Purple Heart, and was a gunner on a bomber in the 
European Theater during World War II, and the Board accepts 
the veteran's statements of cold exposure as evidence that he 
was exposed to cold during bombing missions at high altitude, 
and it has already been established that the veteran 
sustained cold injuries to both of his hands, there is no 
medical evidence indicating that he currently experiences any 
disability that is a residual of a cold injury of either 
foot.  Rather, the competent evidence indicates that he does 
not the claimed disability.  

The Board has considered the veteran's combat history and his 
already established service-connected residuals of cold 
injuries involving his hands.  However, the law requires that 
in order for service connection to be granted, there must be 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In this case, the relevant post-service medical 
evidence rules out a current diagnosis of residuals of a cold 
injury or frostbite of either foot.  Under these 
circumstances, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of cold injuries of the feet.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. 
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

III.  Initial Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.

The veteran perfected appeals of initial ratings following 
the initial awards of service connection for hearing loss and 
residuals of cold injuries of the left and right hands.  
Therefore, the Board will evaluate all of the evidence of 
record during the period of time between the effective dates 
of the initial grant of service connection until the present 
for these particular disabilities.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Hearing Loss

Service connection for hearing loss was granted in an April 
1998 RO decision.  It was evaluated as noncompensably 
disabling under Diagnostic Code 6100.  That evaluation 
remained in effect until a September 1999 RO decision granted 
a 10 percent evaluation effective December 14, 1998.  During 
the appeal, the rating criteria for diseases of the ear and 
other sense organs were revised effective June 10, 1999.  See 
64 Fed. Reg. 25, 202-25, 210 (May 11, 1999).

Where regulations changed during the course of an appeal, the 
Board must evaluate the disability under the criteria in 
effect prior to the change in light of the evidence at that 
time as well as evaluate the disability under the criteria in 
effect after the change in light of the evidence at that 
time.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the old criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequency 1,000, 2,000, 3,000 
and 4,000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a State 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination in the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, 
divided by 4.  See 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VI is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poor hearing and the vertical 
column represents the ear having the better hearing.  See 
38 C.F.R. § 4.85 (effective June 10, 1999).  It should be 
noted that the amendment made no change to the method of 
determining the percentage evaluation for hearing impairment.  
Tables VI, VIa and VII remain the same.  The amendments 
included in reorganizing Sections 4.85 and 4.86 are for the 
sole purpose of clarity.

Notwithstanding the above, the amended regulations provide 
for two new provisions for evaluating certain patterns of 
hearing impairment where the speech discrimination tests may 
not reflect the severity of communicative functioning.  See 
38 C.F.R. § 4.85 (effective June 10, 1999).  Under the 
amended 38 C.F.R. § 4.86, when the pure tone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Also, when the pure 
tone threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  See 64 Fed. Reg. 25, 202-10 
(May 11, 1999) (effective June 10, 1999).

In this case, VA audiometric testing in October 1997 revealed 
an average pure tone decibel loss of 50 decibels in the right 
ear and 90 percent speech discrimination, and an average pure 
tone decibel loss of 53 decibels in the left ear with 84 
percent speech discrimination.

Under the regulations in effect prior to June 10, 1999, the 
numeric designation of hearing impairment is Level II in the 
right ear and Level II in the left ear.  Table VII reveals 
that this level of hearing impairment warrants the assignment 
of a noncompensable evaluation under the old regulations.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation for hearing loss prior to December 14, 
1998.

From December 14, 1998, VA audiology examinations have been 
conducted in September 1999, December 2002, and July 2003.  A 
private audiology report, dated in November 2004, has also 
been submitted.  The audiometric test results do not fit 
either criteria in the amended 38 C.F.R. § 4.86, in effect 
from June 10, 1999.

The September 1999 VA audiology test report reflects that the 
veteran had average pure tone decibel loss of 54 decibels in 
the right ear with 74 percent speech discrimination and 
average pure tone decibel loss of 60 decibels with 84 percent 
speech discrimination in the left ear.  Although this equates 
to Level V hearing in the right ear and Level III hearing in 
the left ear, under the criteria in effect prior to and from 
June 10, 1999, the report of a December 2002 VA audiology 
test reflects that the veteran had average pure tone decibel 
loss of 60 decibels in the left ear with 70 percent speech 
discrimination, which would equate to Level V in the left ear 
at that time.  The veteran continued to exhibit Level V 
hearing in the left ear at the time of the July 2003 VA 
audiology examination report and at the time of the November 
2004 private audiology test.  Although the veteran's hearing 
in the right ear, at the time of the VA and private testing 
after September 1999 reflects improvement above Level V, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not Level V hearing has been 
approximated in both ears.  Where Level V hearing is shown in 
both ears Table VII provides that a 20 percent evaluation may 
be assigned.  In resolving all doubt in the veteran's behalf, 
a 20 percent evaluation from December 14, 1998, for hearing 
loss is warranted.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lindenmann v. Principi, 3 Vet. App. 345 (1992) 
(Disability evaluations for hearing loss are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  Therefore, a preponderance of the evidence is 
against a compensable evaluation prior to December 14, 1998, 
and is against an evaluation greater than 20 percent from 
December 14, 1998.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.




Cold Injuries of the Hands

In a September 1997 statement the veteran reported having 
numbness of his hands.  The report of a July 2004 VA 
examination reflects that the veteran had pain with decreased 
sensation, slight purplish color, and arthritis of both 
hands.

Cold injury residuals will be evaluated as 20 percent 
disabling when there is arthralgia or other pain, numbness, 
or cold sensitivity, plus tissue loss, nail abnormalities, 
color changes, local impaired sensation, hyperhidrosis, or 
X-ray abnormalities such as osteoarthritis.  A 30 percent 
evaluation will be assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following:  Tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities such as osteoarthritis.  38 C.F.R. Part 4, 
Diagnostic Code 7122.  A 30 percent evaluation is the maximum 
evaluation that may be assigned under Diagnostic Code 7122.

With consideration of the veteran's reported numbness in 1997 
and competent medical evidence indicating that he experiences 
pain with decreased sensation, slight purplish color, and 
X-ray evidence of arthritis of both hands, the Board 
concludes that the evidence warrants the assignment of a 30 
percent evaluation for residuals of cold injuries of the 
right hand and a 30 percent evaluation for residuals of cold 
injuries of the left hand throughout the course of the 
appeal.  This is the maximum evaluation that may be assigned 
under Diagnostic Code 7122.

As the preponderance of the evidence is against these claims 
for higher ratings, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.

IV.  Effective Date

The record does not indicate that the veteran has ever filed 
a formal claim for service connection for right and left hip 
arthroplasties.  An August 2002 Board decision denied service 
connection for arthritis of multiple joints.  After this 
decision the veteran was afforded a VA examination on July 8, 
2003.  This examination was treated as a reopened claim for 
the veteran's right and left arthroplasties.  A May 2005 RO 
decision granted service connection for right and left hip 
arthroplasties, assigning 50 percent evaluations for each, 
effective July 8, 2003.

The effective date of an award of disability compensation 
based upon a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation is the date following separation from 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155 (2005).  A report 
of a examination which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2005).

The Board's August 2002 decision denying service connection 
for arthritis of multiple joints is final.  The first 
communication received from the veteran, which mentioned his 
hips, was a statement received on July 9, 2003.  However, 
that statement does not indicate any desire to file a claim 
or reopen a claim for service connection for right and left 
arthroplasty.  As noted previously there is no communication 
from the veteran, of record, which indicates a desire to 
claim service connection for right and left hip arthroplasty 
prior to the July 8, 2003, VA examination.

Therefore, in this case, the earliest date which may be 
assigned as the effective date for an award of service 
connection for right and left arthroplasty, each evaluated as 
50 percent disabling, is July 8, 2003, the date of the VA 
examination.  This is the date that has been assigned.  
Accordingly, an effective date prior to July 8, 2003, for the 
50 percent evaluations assigned for the veteran's right and 
left hip arthroplasties is not warranted.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2).

V.  TDIU

From July 8, 2003, the veteran has a combined schedular 
evaluation of 100 percent.  The veteran's service-connected 
disabilities in effect prior to July 8, 2003, were a 
10-centimeter curved, linear, well-healed scar attached to 
calf muscles at the junction of the middle and lower one-
third of the left leg on the posterior aspect, evaluated as 
20 percent disabling, residuals of cold injury of the left 
hand, evaluated as 30 percent disabling (the latter two 
disabilities increased from 20 to 30 percent as the result of 
this Board decision), residuals of cold injury of the right 
hand, evaluated as 30 percent disabling, tinnitus, currently 
evaluated as 10 percent disabling, paresthesia of the lateral 
left malleolus, evaluated as 10 percent disabling, and 
hearing loss, evaluated as 10 percent disabling for a 
combined service-connected disability evaluation of 
70 percent.

Total disability ratings for compensation may be assigned, 
when the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities.  38 C.F.R. § 4.16(a).  Thus, the veteran meets 
the percentage criteria of 38 C.F.R. § 4.16(a) from September 
3, 1997, because his upper extremities may be considered as 
one disability.

The record indicates that the veteran has reported a high 
school education and occupational experience as a farmer for 
the majority of his life.  With consideration that the report 
of a July 2003 VA examination reflects that the veteran's 
service-connected shrapnel injury of the left lower extremity 
would preclude vigorous activity and that his auditory acuity 
and tinnitus would preclude sedentary activity requiring 
attentive listening in an environment with competing noise, 
as well as the residuals of cold injury to his hand, with 
arthritis and numbness of the hands, the Board concludes that 
these service-connected disabilities would preclude the 
veteran from resuming occupation as a farmer because of the 
physically demanding requirements of that occupation.  There 
is no evidence that he is capable, based upon his education 
and vocational experience, of performing substantially 
gainful activity in a sedentary occupation in an environment 
without noise.  Therefore, the Board concludes that the 
evidence is at least in equipoise with respect to whether or 
not the veteran's service-connected disabilities precluded 
him from obtaining and retaining substantially gainfully 
employment from September 3, 1997.  In resolving all doubt in 
the veteran's behalf, TDIU from September 3, 1997, may be 
granted.  

The Board parenthetically notes that the issue of service 
connection for a right knee disability is, in part, the 
subject of the remand below; normally adjudication of a TDIU 
claim would be deferred pending completion of the development 
and readjudication of the knee claim as it is intertwined 
with the claim for a TDIU.  However, the evidence currently 
of record relevant to the latter claim supports a grant for 
the foregoing reasons and bases.  


ORDER

Service connection for residuals of cold injuries of the feet 
is denied.

An initial evaluation for hearing loss of 20 percent, but not 
greater, from December 14, 1998, but not before, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial evaluation of 30 percent for residuals of a cold 
injury of the left hand from September 3, 1997, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial evaluation of 30 percent for a cold injury of the 
right hand from September 3, 1997, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An effective date prior to July 8, 2003, for a 50 percent 
evaluation for right hip arthroplasty is denied.

An effective date prior to July 8, 2003, for a 50 percent 
evaluation for left hip arthroplasty is denied.

A TDIU from September 3, 1997, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

A review of the record reflects that the veteran has not been 
provided VCAA notice with respect to the issue of an 
effective date prior to July 8, 2003, for basic eligibility 
for Dependents' Educational Assistance.  Further, in light of 
the Board's grant of TDIU from September 3, 1997, this issue 
should be reviewed by the RO prior to further review by the 
Board.

Turning next to the claim for service connection for a right 
knee disability, he veteran asserts, in essence, that his 
right knee disability was caused or aggravated by his 
service-connected bilateral hip and lefty ankle disorders due 
to an altered gait associated with these latter service-
connected disabilities.  Service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  

A July 2003 VA examination report included the observation 
that the veteran's service-connected left lower extremity 
disabilities (bilateral hip arthroplasty with scars attached 
to the calf muscles) probably caused some subtle gait 
disturbance and some mild contribution to the development of 
weight-bearing degenerative joint disease in the right knee.  
Such an opinion lends some support to the secondary service 
connection claim based upon aggravation since secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  See Allen v. Brown, 7 Vet. App. 439 
(1995).

The reports of a May 2004 VA examination and April 2005 VA 
addendum indicate that the left hip could have aggravated 
pain in the right knee (emphasis added), but it was further 
opined that the right knee was not related to previous 
injuries, referring to the service-connected left ankle and 
bilateral hip disabilities, and that it would be speculation 
to state that there was any such nexus.  As far as pain is 
concerned, VA does not generally grant service connection for 
symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted." Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  However, while the latter 
examination and addendum rule out direct service connection 
(i.e., a link between a current right knee disability and any 
incident of service, to include trauma) and part of the 
secondary service connection claim-whether the veteran's hip 
disabilities caused his right knee disorder, neither of these 
latter opinions fully addressed the question of aggravation.  
Specifically, the Board finds that the question remains open 
as to whether the veteran's service- connected right and left 
hip disabilities and his left ankle disorder aggravated his 
right knee disability.  Under these circumstances, an 
addendum to the latter opinion addressing this matter is 
necessary to resolve this part of the veteran's appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In light of the above, the appeal is REMANDED for the 
following:

1.  Provide the veteran VCAA notification 
with respect to the issue of entitlement 
to an effective date prior to July 8, 
2003, for basic eligibility for 
Dependents' Educational Assistance.

2.  Send the claims file and a copy of 
this remand to Isaac Witkowski, M.D., the 
physician who performed the May 2004 
examination of the veteran and submitted 
the April 2005 addendum to that 
examination report.  Following a review 
of the relevant medical and X-ray 
evidence in the claims file, to include 
the July 2003 VA examination report and 
the physician's own report of a May 2004 
VA examination and his April 2005 
addendum to that examination, the 
physician is requested to opine whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran's service-connected bilateral his 
arthroplasties with 10 cm. scars attached 
to the calf muscles at the junction of 
the middle and lower 1/3 of the posterior 
aspects of both legs, and his service-
connected paresthesia of the lateral left 
malleolus aggravated his right knee 
disability beyond it natural progression.     

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of 
aggravation, whereas "less likely" 
would weigh against the claim.  

The physician is also requested to 
provide a rationale for any opinion 
expressed.       

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an effective date prior to July 8, 2003, 
for basic eligibility for Dependents' 
Educational Assistance, and secondary 
service connection for a right knee 
disability.  If either benefit sought is 
not granted, the RO must issue a 
supplemental statement of the case to the 
veteran and his representative and 
provide an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required by the veteran unless he is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
either legal or factual, as to the any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


